946 F.2d 901
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John J. TITELLO, individually and d/b/a Titello &Associates;  Evans Venture Partnership;  InternationalEntertainment Consultants, Inc.;  Unique Talent, Inc.;Palace, Inc., d/b/a P.T.'s Showclub;  and Hal Lowrie, d/b/aLowrie Enterprises, Plaintiffs-Appellants,v.UNITED STATES of America;  Internal Revenue Service;Federal Bureau of Investigation, Defendants-Appellees.
No. 91-1070.
United States Court of Appeals, Tenth Circuit.
Oct. 23, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
On appeal the appellants argue that the district court improperly dismissed appellants' Rule 41(e) complaint for the return of business records seized pursuant to a search warrant.   Fed.R.Crim.P. 41(e).   Appellants contend that the district court has jurisdiction over the complaint, and that this court has jurisdiction to determine the legality of the search warrant.   Appellants also argue that if the district court lacked jurisdiction over the complaint, the district court had no jurisdiction to dismiss the complaint on the merits by granting summary judgment or alternatively a motion to dismiss.


3
After reviewing appellants' petition and the record, we agree with the district court's conclusion that it lacked jurisdiction over the complaint.   We note that because the district court lacked jurisdiction over the complaint, the district court also lacked jurisdiction to dismiss the complaint on the merits.


4
AFFIRMED in part, REVERSED in part.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3